8-K awcform8k-073110div.htm - FY11 1ST QTR DIVIDEND UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 27, 2010 American Woodmark Corporation® (Exact name of registrant as specified in its charter) Virginia 000-14798 54-1138147 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540) 665-9100 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) American Woodmark Corporation ITEM 8.01 OTHER EVENTS On August 27, 2010 the Registrant announced a quarterly cash dividend of $0.09 per share to be paid on September 27, 2010, to shareholders of record on September 13, 2010. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (C) Exhibits. The Registrant’s Press Release dated August 27, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN WOODMARK CORPORATION (Registrant) /s/ JONATHAN H. WOLK /s/ KENT B. GUICHARD Jonathan H. Wolk Vice President and Chief Financial Officer Kent B. Guichard President & Chief Executive Officer Date: August 27,2010 Date: August 27,2010 Signing on behalf of the registrant and as principal financial officer Signing on behalf of the registrant and as principal executive officer
